Citation Nr: 0121449	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for atrophy of the right thigh muscles.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to January 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
April 1998 the Winston-Salem, North Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The April 
1998 decision, in pertinent part, granted service connection 
for atrophy of the right thigh muscles, and assigned an 
initial evaluation of 10 percent, but no more, for that 
disability.  By a November 2000 decision, the Board remanded 
the claim to the RO.  A subsequent rating decision issued in 
March 2001 increased the evaluation for atrophy of the right 
thigh muscles to 30 percent, effective in January 1998.  
Although the veteran's evaluation for his right thigh 
disability has been increased from 10 percent to 30 percent 
since he appealed the evaluation assigned for that 
disability, the assigned evaluation does not represent the 
maximum available benefit, and the issue of the appropriate 
evaluation for the thigh disability remains on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the originating agency. 

2.  The veteran's service connected right thigh disability is 
currently manifested by abnormal gait, measurable atrophy of 
the right quadriceps muscles, fatigue and pain on use, 
described as a burning pain, and the fatigue and pain impair 
the veteran's industrial capacity and interfere with 
activities of daily living.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for right thigh muscle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5314 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 30 percent for his right thigh 
disability.  The Board notes that, in a claim of disagreement 
with a disability rating assigned contemporaneously to a 
grant of entitlement to service connection, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  The Board has therefore 
considered whether the level of the veteran's right thigh 
disability has varied during the pendency of this appeal.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Id.  The veteran was 
notified of the enactment of the VCAA, and notified of the 
changes in the duties to claimants, and was offered the 
opportunity to submit or identify additional evidence, by a 
March 2001 supplemental SOC.

The Board is satisfied that all provisions of the VCAA have 
been met in this case, as the veteran has been afforded VA 
examinations, has been offered the opportunity to identify 
any other clinical records or other evidence relevant to his 
claim, has provided testimony at a personal hearing conducted 
in October 1997, and has been notified of the criteria for 
establishing entitlement to a higher evaluation for the 
disability at issue by a statement of the case (SOC) issued 
in June 1997, and has been provided additional information in 
supplemental SOCs dated in November 1997, December 1999, and 
March 2001.  

The veteran's service medical records reflect that the 
veteran sustained a right ankle sprain in service, developing 
persistent pain thereafter.  He underwent subtalar fusion in 
service, but this did not relieve his foot pain, which 
continued to be exacerbated by standing for more than 60 
minutes, walking, running, wearing military boots, and by 
weather changes.  On separation examination conducted in July 
1997, a diagnosis of chronic subtalar arthritis, right ankle, 
status post subtalar fusion, was assigned.  The diagnosis 
assigned at the time of a November 1997 Medical Board 
examination was right foot and ankle pain due to subtalar 
arthritis.

On VA examination conducted in March 1998, there was obvious 
mild atrophy of the muscles of the right thigh.  The veteran 
was able to squat well but had an abnormal, antalgic gait, 
with shortened stance phase on the right.  Examination of the 
right knee disclosed no abnormality.

By a statement submitted in April 1999, and a statement 
submitted with his May 1999 substantive appeal, the veteran 
contended that the evaluation assigned following the grant 
the service connection for his right thigh disability was 
inadequate.  In those statements, and in testimony at his 
June 1999 personal hearing, the veteran contended that his 
right thigh disability resulted in problems with almost every 
weight-bearing activity and limited his range of motion, and 
resulted in particular difficulty performing any work 
requiring lifting or carrying.

On VA examination conducted in August 1999, the veteran 
reported that his right thigh and calf had gradually gotten 
smaller over the last three years.  The veteran had a 
shuffling gait, favoring his right foot.  The examiner 
provided an opinion that the veteran's atrophy of the right 
leg muscles and abnormal gait were secondary to the service-
connected right ankle disability.

On VA examination conducted in January 2001, the veteran 
complained that his right leg was weak, had less stamina than 
his left leg, made him feel unstable, and interfered with 
activities of daily living, such as dressing, climbing 
stairs, driving, walking distances, lifting heavy objects, 
and performing work.  The veteran's right thigh, measured at 
a distance 20 centimeters from the center of the patella, was 
41 centimeters in diameter, compared to a measurement of 46 
centimeters for the left leg.  The veteran was unable to 
perform 30 squats without quivering and showing other signs 
of fatigue.  He stated that there was burning pain in his 
right leg.  He was unable to climb two flights of stairs 
without pain in the right leg.  He was unable to walk more 
than 11/2 blocks without complaining of fatigue in the right 
leg.  The examiner concluded that the veteran had atrophy of 
the right quadriceps with measurable decrease in diameter 
over the area as compared with the left thigh.

The Board notes that there is no diagnostic code which is 
specific to the veteran's right thigh disability.  When an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
Therefore, the veteran's right thigh disability is rated by 
analogy to muscle injury due to gunshot wounds, under 
38 C.F.R. § 4.73, Diagnostic Code (DC) 5314.  DC 5314 is the 
diagnostic code applicable for evaluating the severity of 
injury to the muscles of Group XIV, which includes those 
muscles responsible for extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of the 
fascia lata and iliotibial band, postural support of the 
body, and synchronizing the hip and the knee, acting in 
conjunction with the hamstrings.  These muscles include the 
quadriceps.  

Under DC 5314, a 10 percent evaluation is assigned for a 
moderate disability of Muscle Group XIV.  A 30 percent 
evaluation is assigned for a moderately severe disability, 
and a 40 percent evaluation for a severe disability.  The 
provisions at 38 C.F.R. § 4.56, effective July 3, 1997, 
define, for VA rating purposes, the cardinal signs and 
symptoms of muscle disability, which are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  A 
moderate muscle disability encompasses a through-and-through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, and residuals of 
debridement, or prolonged infection; this severity is 
evidenced by a record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
and objective findings of entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue, and some loss of deep fascia or muscle 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles is characterized by 
through-and-through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, consistent complaints of cardinal 
signs and symptoms of muscle disability, inability to keep up 
with work requirements, loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side, and tests of strength and endurance compared 
with sound side demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a history of 
through and through or deep penetrating wound or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries, ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
loss of deep fascia or muscle substance, or soft flabby 
muscles on palpation, and muscles swell and harden abnormally 
in contraction.  38 C.F.R. § 4.56(d)(4).

Although the veteran did not have a right thigh wound, and 
therefore does not have a scar, the veteran's complaints and 
symptoms are otherwise consistent with moderately severe, but 
not severe, muscle injury.  The veteran does not require a 
brace or assistive device to walk, but has pain after walking 
less than two blocks.  The veteran's gait is impaired.  He 
presents the cardinal signs and symptoms of muscle 
disability, especially lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  The Board agrees with the RO's determination that 
the veteran's right thigh disability approximates or meets, 
by analogy, the criteria for a moderately severe muscle 
injury, so as to warrant a 30 percent evaluation.

The Board also agrees with the RO's determination that the 
veteran's right thigh disability does not meet the criteria 
for severe muscle injury, so as to meet the criteria for a 40 
percent evaluation.  The Board notes in particular that there 
is no involvement of bone, no foreign bodies scattered in the 
muscle tissue, no scarring of the muscles of the right thigh, 
no evidence or allegation that there is diminished muscle 
excitability, and no evidence that there is adaptive 
contraction of an opposing group of muscles.  There is no 
evidence or allegation that there is limitation of motion of 
the right hip or right knee, although it is clear from the 
medical evidence that there is fatigue and pain with use of 
the right thigh for any activity lasting more than a brief 
period or requiring strenuous effort.  

Since the veteran's evaluation under DC 5314 is by analogy, 
the Board has considered whether the veteran has signs or 
symptoms of his right thigh disability other than those 
described in the diagnostic code.  However, the evidence does 
not establish that the veteran has signs or symptoms of 
disability not described under the evaluative criteria, which 
might be substituted for those criteria he does not meet.  
Each of the veteran's signs and symptoms of disability, 
including fatigue, muscle quivering, atrophy, pain, feelings 
of loss of stamina and loss of stability, are clearly 
described in the criteria.  

The regulation specifies that severe disability associated 
with muscle injury contemplates loss of deep fascia or muscle 
substance, or soft flabby muscles; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements compared with corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56 (2000). Although the veteran has muscle 
atrophy, there is no specific area of loss of deep fascia, 
and there is no evidence that the muscles are either soft and 
flabby or swell and harden abnormally with contraction.  
Tests of strength and endurance reflect that the veteran's 
right thigh muscles are clearly impaired, but does not find 
that this clear impairment is equivalent to severe 
impairment.  

The veteran retains the ability to walk, climb stairs, and 
perform activities of daily living without the assistance of 
an assistive device or another person.  The veteran also 
remains employed, full-time, with accommodation to his 
disabilities, including right thigh muscle disability.  While 
the evidence establishes that he can perform such activity 
for only a brief period without pain, the Board finds that 
pain on use does not meet the criteria for severe muscle 
disability.  

There is no medical evidence that the veteran has other 
signs, symptoms, or factors of right thigh disability which 
would be equivalent in severity to the criteria for severe 
muscle injury that the veteran does not meet, such as bone 
involvement, scarring, adhesion, or retained foreign bodies.  
There is no medical evidence that the veteran has other 
impairment of the right thigh which are commensurate to the 
criteria for severe muscle injury that the veteran's right 
thigh injury does not meet.  The Board is unable to find any 
other diagnostic code which might be applicable which would 
warrant an evaluation in excess of 30 percent.

The Board has considered whether an increased evaluation or 
separate compensable evaluation may be available under any 
other diagnostic code.  The veteran's scars on the ankle and 
on the right iliac crest have been separately evaluated.  
Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  The Board 
is unable to find any other diagnostic code which might be 
applicable to separately evaluate some other aspect of the 
veteran's right thigh disability.  The veteran remains 
employed, apparently full-time, and the Board finds no 
evidence which would warrant referral of this claim for 
evaluation on an extraschedular basis.

The evidence is not in equipoise to warrant a finding that 
the veteran's right thigh muscle injury is severe, and the 
provisions of 38 U.S.C.A. § 5107(b) (West Supp. 20001) 
regarding reasonable doubt are not applicable.  The Board 
notes that, if the signs and symptoms of right thigh 
disability become more severe, the veteran may submit a claim 
for an increased evaluation for that disability at any time.


ORDER

The appeal for an initial evaluation in excess of 30 percent 
for right thigh muscle disability is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

